Citation Nr: 1137110	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  11-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service with the Army National Guard from July 1956 to June 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss is likely related to his noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases including sensorineural hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A service personnel record indicates that he served with an artillery unit in the Army National Guard.  Service treatment records (STRs) include the entrance examination, dated July 1956, which shows auditory thresholds at 500, 1000, 2000, and 4000 HZ, were 5, 5, 5, and 5 decibels, bilaterally.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units.  When converted, the auditory thresholds are 20, 15, 15, and 5, respectively, bilaterally.

The separation examination, dated May 1958, shows auditory thresholds at 5, 5, 5, and 5 decibels, bilaterally at 500, 1000, 2000, and 4000 Hz.  When converted, the auditory thresholds are 20, 15, 15, and 5, respectively, bilaterally.  Hearing loss was not indicated in the report.

Private treatment records show that the Veteran was treated for hearing loss in June 2005.  He had a VA audiology examination in November 2009.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Therefore, the examination is adequate for rating purposes.  The examiner noted that the Veteran had mild hearing loss in the low frequencies at enlistment, bilaterally, and that he had normal hearing at separation.  The Veteran reported a history of military noise exposure and denied non-military noise exposure.  Specifically, after his period of active service he worked in an office setting.  He engaged in recreational hunting and the use of power tools.  The auditory thresholds were 40, 45, 30, 35 and 35 decibels at 500, 1000, 2000, 3000 and 4000 Hz in the right ear and at 45, 50, 50, 45, and 60 decibels in the left ear.  Speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  The diagnosis was mild to moderate sensorineural hearing loss in the right ear and mild to moderately-severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's hearing was normal in both ears at separation from service and opined that the hearing loss is less likely than not related to acoustic trauma.

The Veteran had another VA examination in March 2011.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Therefore, the examination is adequate for rating purposes.  The examiner noted that the Veteran had mild hearing loss in the low frequencies at enlistment, bilaterally, and that he had hearing within normal limits at separation.  Audiometric testing continued to show a hearing loss disability for VA purposes.  The diagnosis was mild to moderately-severe sensorineural hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.  The examiner stated that the hearing loss was less likely than not caused by noise exposure during service.  His opinion was based upon the lack of hearing loss at separation from service.  He stated that the general configuration of the Veteran's current hearing loss, along with the continued lack of report of tinnitus, are not highly indicative of a loss that would immediately be associated with exposure to significant acoustic trauma.  Therefore, it is less likely as not that the hearing loss is the result of noise exposure incurred during active service.

In his July 2009 statement and August 2010 notice of disagreement, the Veteran indicated that he was involved with live ammunitions training, to include assignment with a howitzer battery in Korea and an antiaircraft unit in Japan.

In his May 2011 substantive appeal, the Veteran stated that he served in the artillery branch of the U.S. Army and that he was not provided hearing protection.  He reported that he was exposed to noise from eight howitzers firing in sequence.  During gunnery practice, he noticed a ringing in his ears and he could not hear afterwards or the next day.  He said that this pattern happened several times but he did not report it.  Shortly after discharge he had difficulty hearing conversation in crowded places and difficulty hearing the television.  Guests complained that his television was too loud.  Friends said he spoke to loud.

He indicated that he had a hearing test in 1982 or 1983.  The test showed hearing loss; however, he was unable to obtain those records.  He noted that his recreational hunting was undertaken with use of hearing protection and that noise from infrequent use of power tools was not significant.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds the Veteran competent to report his symptoms of hearing loss for many years.  Layno, 6 Vet. App. at 469.  Further, the Board finds that the Veteran is competent to provide a credible opinion regarding his noise exposure during service and lack of noise exposure since service.

The Board has reviewed all of the evidence and finds that the Veteran was exposed to artillery noise even though his auditory thresholds were within normal limits at separation.  The Veteran provided a history of his post-service employment showing the lack of exposure to dangerous noise levels, which the Board finds credible.

While the VA examiners stated that the hearing loss is less likely as not related to service because he had normal auditory thresholds at separation, the VA examiners did not indicate the etiology of the disability.  Further, the rationale did not address the noise exposure during or lack of exposure since service and its impact on the Veteran's hearing.

Weighing all of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is a result of or related to his active service.  Accordingly, entitlement to service connection for bilateral hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



